PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15637134
Filing Date: 06/29/2017
Appellants: Daniel Beveridge et al.



__________________
Robert W. Bergstrom (Reg. No. 39,906)
For Appellants


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 04/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 10/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellants Argue: (with respect to double patenting rejection) 
A.	“The Examiner has not provided any authority in rule, statute, or case law that would support attempting to reject a claim in the current application under the nonstatutory double patenting doctrine based on a claim in a co-pending application combined with material disclosed in the specification a separate patent that is not commonly owned with the current application and that does not include any inventors that are also inventors listed in the current application.” App. Br. 6. 
B.	“One problem is that the Examiner appears to have introduced the language "receiving a resource-exchange request from the resource consumer computing facility" in the right-hand column of the claim chart shown on page 3 of the Office Action that does not occur in claim 1 of the co-pending application. The Examiner has cited no authority in rule, statute, or case law that would justify changing the language of claim in the co-pending application with respect to which the nonstatutory-double-patenting doctrine is being asserted”. App. Br. 7.
C.	“Another problem is that the co-pending application is a continuation-in-part application that includes almost all of the material included in the current application prior to the final section of the current application, entitled "Resource-Provider Pricing of Hosting Services." which begins on page 53… [t]he co-pending application includes no claim that mentions anything regarding hosting fees. Clearly the scope of claim 1 of the 
D.	“Moorthi does not teach, disclose. mention, or suggest many of the elements of claim 1 of the current application and the claim 1 of the co-pending application, and does not teach or suggest the currently claimed cloud-exchange engine. The cited paragraphs of Moorthi do not teach or suggest a cloud-exchange engine that determines a set of one or more candidate resource-provider computing facilities for each received hosting request, determines a hosting fee for each candidate resource-provider computing facility for each received hosting request, and uses the determined hosting fees to select one or more resource-provider computing facilities for each received hosting request. No hosting requests or hosting fees are mentioned anywhere in Moorthi. The cited paragraphs of Moorthi discuss a pricing engine and pricing engine model but do not discuss the particular operations encompassed in the final two sub- element of claim 1 of the current application”. App. Br. 8.
Examiner’s Response:   
A.	Analysis for nonstatutory double patenting is similar to 103 rejections. “It is important to note that the "obviousness" analysis for nonstatutory double patenting is "similar to, but not necessarily the same as, that undertaken under 35 U.S.C. 103." In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); Geneva Pharmaceuticals, 349 F.3d 1373, 1378 n.1, 68 USPQ2d 1865, 1869 n.1 (Fed Cir. 2003)”. MPEP. 1504.06.
For example, In re Longi, 759 F.2d 887 (Fed. Cir. 1985), the claims in Longi’s application were properly rejected by the examiner over the claims of Mayr I, Galli and Mayr II in view of four prior art references, Nowlin, 2,918,458   Dec., 1959; Argabright, 3,069,446   Dec., 1962; Hewett, 3,238,146  March, 1966; and Luft, 2,981,725  April, 1961, on the grounds of double patenting:

B.	The feature “receiving a resource-exchange request from the resource consumer computing facility” does occur in the claim 1 of the co-pending application toward the end of the claim. The feature is placed between two brackets toward beginning of the claim to be compared with the feature “transmits a hosting request for hosting a computational-resources-consuming entity” as recited in claim 1 of the instant application.
C.	That is correct, independent claim 1 in the copending application claims all features as recited in the claim 1 of the instant application except for the hosting fee feature which is disclosed by Moorthi. Moorthi is used for showing that it would have been obvious to a person having ordinary skill in the art to include the feature of determining a hosting fee as taught by Moorthi in the resource-exchange system of the reference application in order for matching resource providers against consumer requirement and budgetary constraints based on the obtained fee (¶¶ 82-83).
D.	Moorthi is relied on for determining a hosting fee for each candidate resource-provider computing facility for each received hosting request; and uses the determined hosting fees to select one or more resource-provider computing facilities for each received hosting request by matching a resource provider to a consumer specified budget by obtaining pricing information from resource providers in ¶¶ 82-83, 90-91, 254, 256 and 475. More details are provided below with respect to 102 rejection.

Appellants argue:
E.	“Neither Figure 10 of Moorthi nor paragraph [0009] of Moorthi provide any indication that a compute provider or provider includes multiple computers, each having one or more processors and one or more memories… it is quite clear that the Examiner has failed to point to anything in Moorthi that teaches or suggests multiple resource-provider computing facilities that each includes multiple computers each having one or more processors and one or more memories. None of the cited passages of Moorthi state that the Moorthi's compute providers are distributed computer systems that include multiple computer systems. In fact, Moorthi explicitly indicates, in paragraph [0201], that compute providers are agents that may include human beings. The resources themselves of course, may be provided from computing facilities but Moorthi’s compute providers do not appear to computing facilities, but are instead agents including human agents”. App. Br. 21-22.
Examiner’s Response: 
Claims of the instant application are examined based on the broadest reasonable interpretation consistent with the specification. The meaning given to the terms in the claims are also consistent with the ordinary and customary meaning of the terms because Appellants neither provided their Lexicography nor disavowed or disclaimed the full scope of the claim terms in the specification.
 “The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014) (holding that the term "gateway" should be given its Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1367-68, 101 USPQ2d 1457, 1460 (Fed. Cir. 2012) (The asserted claims of the patent were directed to a tactile feedback system for video game controllers comprising a flexible pad with a plurality of actuators "attached to said pad." The court held that the claims were not limited to actuators attached to the external surface of the pad, even though the specification used the word "attached" when describing embodiments affixed to the external surface of the pad but the word "embedded" when describing embodiments affixed to the internal surface of the pad. The court explained that the plain and ordinary meaning of "attached" includes both external and internal attachments. Further, there is no clear and explicit statement in the specification to redefine "attached" or disavow the full scope of the term.).” MPEP.2111.IV.
Furthermore, it is improper to import claim limitations from the specification:
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the 
In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.)”. MPEP. 2111.II.
In response to argument E above:
Claim 1 recites:
An automated resource-exchange system comprising: multiple resource-provider computing facilities that each includes multiple computers, each having one or more processors and one or more memories, and a local cloud-exchange instance.
Based on the plain claim language, a system called automated resource-exchange system comprises at least two resource-provider computing facilities that each includes computers, each having one processor and one memory. 
 Moorthi, ¶ 201 describes a cloud compute market place comprising three different components and actors such as:

2. A system called a resource consumer or simply a consumer “that submits jobs to the exchange-a typical consumer uses resources offered through the exchange or otherwise to execute jobs”.
3. A system called a resource provider or simply a provider “that offers resources for use by and sale to consumers-the resources available from a provider may be offered for sale by a human or automatically by a computer system(s)”.
Moorthi, ¶ 201 is reproduced below with added emphasis.
¶ 201, “According to various aspects cloud compute marketplaces can incorporate a number of real-world components and involves a number of actors accessing the various components. In some embodiments, the teachings discussed herein are intended to encompass at least some of the following components and/or actors: an exchange, also referred to as a clearing system, to facilitate purchase, assignment, clearing, transfer and tracking of resources made available in a public or private cloud among a plurality of resource consumers and resource providers; a resource consumer, also referred to as a consumer, whether the consumer is human or a computer system, that submits jobs to the exchange-a typical consumer uses resources offered through the exchange or otherwise to execute jobs; a resource provider (also referred to as a provider) can be an agent that offers resources for use by and sale to consumers-the resources available from a provider may be offered for sale by a human or automatically by a computer system( s) and can be sold directly to consumer, via the exchange, or through another connection; and resource (also referred to as a compute resource) which can be any physical or virtual system, service, or process offered for use, individually or in bulk on the public Internet or in a private computing environment. Resource providers may authorize the exchange to advertise their identities or brands with resources, or may require the exchange to offer their resources with no brand (also referred to as white-label)”.

Moorthi ¶¶ 2, 53, 149, disclose providers such as “Amazon EC2, Softlayer, and Rackspace” sell “compute, storage or other interchangeable services” where “compute resources in terms of machine instances may be virtual or physical” to consumers. 
Therefore, Moorthi explicitly discloses a cloud compute market place as an automated resource-exchange system comprising providers as resource-provider computing facilities each having computers, each having one processor and one memory. 
The resource-provider computing facilities also each having a local cloud-exchange instance.
There is no description associated with a local cloud-exchange instance in the claim other than its usage by a cloud-exchange engine for interoperating with resource-provider computing facilities:  
a cloud-exchange engine that interoperates with the local cloud-exchange instances of the multiple resource-provider computing facilities and the resource-consumer computing facility to carry out a resource exchange by receiving a resource-exchange request from the resource-consumer computing facility.
The exchange or clearing system in Moorthi programmatically and therefore automatically interoperates with consumers and providers for receiving requests from a consumer and obtaining information about providers and their resources, prices, availabilities, etc. For example, Moorthi ¶ 90 discloses integrating the exchange system with cloud compute provider facilities programmatically for obtaining their price and available capacity information automatically.  Moorthi ¶ 480 discloses the exchange system provides a software program to providers for registering the cloud compute resources with the marketplace along with their conditions. Moorthi ¶¶ 229-237 discloses that the exchange system provides a program for providers to install and through the installed program, the exchange automatically discovers capacity, 
As can be seen, the exchange or clearing system in Moorthi interoperates with both consumers and providers for obtaining information about their requests, resources, prices, availabilities, etc. through the program that exchange system provided to them. Therefore, the program that is provided to a consumer and to a provider is an instance of the program that exchange system distributes to consumers and providers and the program is local to a consumer or a provider because it is located in the consumer side or a provider side. The following with added emphasis is provided for evidence:
¶ 479, “an application program that is specially-developed to manage cloud compute task submission may be provided to permit a user to perform cloud compute requests and/or functions according to various embodiments of the present invention. The client program may be, for example, a thin client including an interface for submitting and monitoring cloud compute requests. Alternatively, the client may be a scripted program, or any other type of program having the capability of transferring data for a compute task. According to one embodiment, such client programs may, for example, be downloaded and installed over the network. Further, these client programs may be stored and distributed by system 2101 in the form of one or more software programs 2103, including for example, browser plug-ins, active x objects, applets, and java code. (Note that each distributed program is a local instance of the program software)   
¶ 480, “In one specific example, the client program may include an application program 2110 that permits submission and monitoring of cloud compute tasks. Another example of a client programs permits a compute provider (e.g., 2114A-B) to register cloud compute resources (e.g., systems 2118A-B) with the marketplace. The provider may 
FIG. 2, “Provider Hosts Sandbox and Exchange Connector Attributes”; “Provider Offers Resources to Exchange”; “Exchange and Provider Negotiate Resource”; “ Exchange and Provider Negotiate Resource Pricing”; “Exchange and Provider Negotiate Revenue Sharing”; “Exchange Records Available Resources and Attributes in Provider Database”.
¶¶ 229-237, “a provider installs sandboxing software provided by the exchange… the provider publishes the resources to the exchange… the exchange optionally discovers attributes ( e.g., capacity, availability, and reliability) of the offered resources automatically… the exchange records the resource as Available if an agreement is reached 212 (yes), along with its pricing scheme and attributes as evaluated”.
Claim 1 does not recite “compute providers are distributed computer systems that include multiple computer systems”. 
Nevertheless, Moorthi, explicitly discloses that compute providers are distributed computer systems that include multiple computer systems. For example, dedicated cloud compute providers “such as Amazon EC2, Softlayer, and Rackspace to provide excess compute capacity to consumers” in ¶ 2 are all computer systems described as “a plurality of compute providers 1018-1022 over a communication network 1006” in ¶ 56 and illustrated in fig. 10. Moorthi, ¶ 149, further describes computer systems/resources 
Appellants points to Moorthi, ¶ 201 as an evidence that “compute providers are agents that may include human beings” and therefore, “Moorthi’s compute providers do not appear to computing facilities”.  Moorthi, ¶ 201 is reproduced below with added emphasis:
¶ 201, “According to various aspects cloud compute marketplaces can incorporate a number of real-world components and involves a number of actors accessing the various components. In some embodiments, the teachings discussed herein are intended to encompass at least some of the following components and/or actors: an exchange, also referred to as a clearing system, to facilitate purchase, assignment, clearing, transfer and tracking of resources made available in a public or private cloud among a plurality of resource consumers and resource providers; a resource consumer, also referred to as a consumer, whether the consumer is human or a computer system, that submits jobs to the exchange-a typical consumer uses resources offered through the exchange or otherwise to execute jobs; a resource provider (also referred to as a provider) can be an agent that offers resources for use by and sale to consumers-the resources available from a provider may be offered for sale by a human or  automatically by a computer system( s) and can be sold directly to consumer, via the exchange, or through another connection; and resource ( also referred to as a compute resource) which can be any physical or virtual system, service, or process offered for use, individually or in bulk on the public Internet or in a private computing environment. Resource providers may authorize the exchange to advertise their identities or brands with resources, or may require the exchange to offer their resources with no brand (also referred to as white-label).”
As can be seen, the resources available from a provider may be offered for sale by a human or automatically by a computer system(s).

Appellants argue:
F.	The Examiner makes an assertion that "a local cloud-exchange instance is a program by which a provider communicates with exchange marketplace." The Examiner provides no reference to the current application or to Moorthi that would support this assertion. As discussed above, the phrase "a local cloud-exchange instance'' in claim 1 of the current application refers to a local instance of the distributed application that implements the cloud-exchange system. As also discussed above, a local instance of the distributed application that implements the cloud-exchange system is responsible for providing a cloud-exchange user interface ''through which users can register as participants, update participant information, develop exchange policies and filters, set up automated resource-provision and resource-consumption agents within the automated computational-resource brokerage and monitor exchanges, transactions, and other activities," as stated in paragraph [0105] of the current application quoted above… The Examiner's attempt to interpret the phrase "a local cloud-exchange instance" is not consistent with the meaning of that phrase as defined and explained in the current application…. Supporting programmatic access does not imply the presence of a local instance of a distributed application within a cloud compute providers… there is no indication that these client programs are local instances of a distributed application, no indication that these client programs provide a cloud-exchange user interface, and no indication of many of the other functionalities incorporated into local cloud-exchange instances. Again. the phrase "local instance" is well-known in computer science to refer to executables of a distributed application running on a particular local computer system, and Moorthi does not anywhere describe distributed applications… the Examiner points to paragraphs 229-237 for teaching that a "provider installs sandboxing software." There is no indication that the phrase "sandboxing software" has anything at all to do with a local instance of a distributed cloud-exchange-engine application. It appears that the Examiner is simply pointing to anything in Moorthi that discusses programs that run on client systems of Moorthi's exchange marketplace based on the unsupported and unsupportable definition of the phrase "a local cloud-exchange instance" in claim 1. The Examiner has pointed to nothing in Moorthi corresponding to "a local cloud-exchange instance" incorporated within each of the 
Examiner’s Response:   
Appellant import claim limitation from the specification by stating that “the phrase ‘a local cloud-exchange instance’ in claim 1 of the current application refers to a local instance of the distributed application that implements the cloud-exchange system…a local instance of the distributed application that implements the cloud-exchange system is responsible for providing a cloud-exchange user interface ‘through which users can register as participants, update participant information, develop exchange policies and filters, set up automated resource-provision and resource-consumption agents within the automated computational-resource brokerage and monitor exchanges, transactions, and other activities,’ as stated in paragraph [0105] of the current application quoted above”. it is improper to import claim limitations from the specification. 
Claim 1 recites the resource-provider computing facilities also each having a local cloud-exchange instance.
There is no description associated with a local cloud-exchange instance in the claim other than its usage by a cloud-exchange engine for interoperating with resource-provider computing facilities:  
a cloud-exchange engine that interoperates with the local cloud-exchange instances of the multiple resource-provider computing facilities and the resource-consumer computing facility to carry out a resource exchange by receiving a resource-exchange request from the resource-consumer computing facility.
The exchange or clearing system in Moorthi programmatically and therefore automatically interoperates with consumers and providers for receiving requests from a consumer and obtaining information about providers and their resources, prices, availabilities, etc. For example, Moorthi ¶ 90 discloses integrating the exchange system with cloud compute providers programmatically for obtaining their price and available 
As can be seen, the exchange or clearing system in Moorthi interoperates with both consumers and providers for obtaining information about their requests, resources, prices, availabilities, etc. through the program that exchange system provided to them. Therefore, the program that is provided to a consumer and to a provider is an instance of the program that exchange system distributes to consumers and providers and the program is local to a consumer or a provider because it is located in the consumer side or a provider side. The following with added emphasis is provided for evidence:
¶ 479, “an application program that is specially-developed to manage cloud compute task submission may be provided to permit a user to perform cloud compute requests and/or functions according to various embodiments of the present invention. The client program may be, for example, a thin client including an interface for submitting and monitoring cloud compute requests. Alternatively, the client may be a scripted program, or any other type of program having the capability of transferring data for a compute task. According to one embodiment, such client programs may, for example, be downloaded and installed over the network. Further, these client programs may be stored and distributed by system 2101 in the form of one or more software programs 2103, including for example, browser plug-ins, active x objects, applets, and java code. (Note that each distributed program is a local instance of the program software)   
¶ 480, “In one specific example, the client program may include an application program 2110 that permits submission and monitoring of cloud compute tasks. Another example of a client programs permits a compute provider (e.g., 2114A-B) to register cloud compute resources (e.g., systems 2118A-B) with the marketplace. The provider may designate their resources as public or private or both. The provider may establish limits on the type of compute task that may be execute on the provider's resources. This program 2110, in one embodiment, may be integrated with browser program 2109 executing on, for example, system 2107D. For instance, the application program 2110 may include one or more controls that, when selected by the user, perform functions for manipulating submitted compute jobs. These controls may be written in a variety of programming languages, and the invention is not limited to any particular language. In one specific example, the control may be a link that, when selected, performs one or more programmed functions. Such functions may permit the user to create, submit, view, monitor, and alter cloud compute tasks within the cloud compute marketplace.
A sandbox is a program that is located in the provider side and is provided by the exchange system. The exchange or clearing system interoperates with providers by receiving resources offered by providers and negotiating resource pricing. Therefore, a sandbox is an instance of the program that exchange system distributes to providers and the program is local to a provider because it is located in the provider side. The following with added emphasis is provided for evidence:
FIG. 2, “Provider Hosts Sandbox and Exchange Connector Attributes”; “Provider Offers Resources to Exchange”; “Exchange and Provider Negotiate Resource”; “ Exchange and Provider Negotiate Resource Pricing”; “Exchange and Provider Negotiate Revenue Sharing”; “Exchange Records Available Resources and Attributes in Provider Database”.
¶¶ 229-237, “a provider installs sandboxing software provided by the exchange… the provider publishes the resources to the exchange… the exchange optionally discovers attributes ( e.g., capacity, availability, and reliability) of the offered resources automatically… the exchange records the resource as Available if an agreement is reached 212 (yes), along with its pricing scheme and attributes as evaluated”.


Appellants argue:
G.	paragraph 201 of Moorthi explicitly indicates that a resource consumer "is a human or a computer system." The Examiner's statements with respect to the first portion of the second element of claim 1 make no more sense than the Examiner's statements with respect to the similar first portion of the first element of claim 1… The Examiner then cites paragraphs 478-480 of Moorthi for a second portion of the second element of claim 1, "a local cloud-exchange instance." These paragraphs do discuss various client programs, but there is no indication in these paragraphs that the client programs constitute local instances of a cloud-exchange-engine distributed application… The various client programs mentioned in paragraphs 478-480 of Moorthi do not appear to be relevant to claim 1. For example, an application program is mentioned "that especially-developed to manage cloud compute task submission." The current application and current claims are not directed to "cloud compute task submission." whatever this phrase means, but are instead directed to processing hosting requests made by resource-consumer computing facilities in order to select one or more resource-provider computing facilities to host virtual machines on behalf of the resource-consumer computing facility. App. Br. 23-24.
Examiner’s Response:   
Claim 1 recites, multiple resource-consumer computing facilities that each includes multiple computers, each having one or more processors and one or more memories, includes a local cloud-exchange instance, and transmits a hosting request for hosting a computational-resources-consuming entity; and
There is no description, functionality or usage associated with a local cloud-exchange instance that is included in the multiple computers, each having one or more processors and one or more memories.
As shown in response to argument F above, the exchange or clearing system in Moorthi interoperates with both consumers and providers for obtaining information about their 
Furthermore, Moorthi explicitly discloses that a consumer uses the provided program as explained above for submitting a hosting request for hosting a computational-resources-consuming entity. 
A computational-resources-consuming entity is a job or a virtual machine image that a consumer transmits to the exchange system and wishes the exchange system to find a provider/a host computer system for the submitted job based on the job attributes and consumer specified constrained. The following with added emphasis is provided as evidence:
¶ 54, “The clearing system 1002 is configured to receive compute job requests from a plurality of cloud compute consumers, e.g., clients 1008-1012. Clients 1008-1012 can provide any known constraints for their cloud compute task, inputting for example, pricing, timing, desired provider, maximum costs, or other preferences establishing parameters for an optimal distribution of the cloud compute task. A client 1012 may create a compute job and specify its attributes on a host computer system.”
¶ 56, “The optimal distribution determination can be computed using real-time information obtained or received from a plurality of compute providers, e.g., 1018-1022 over a communication network 1006. The compute providers typically provide information on, for example, available compute resources, cost, and availability. The provided information can be used by the clearing system 1002 to optimally allocate partitioned cloud compute tasks and/or partitioned sub-tasks to the compute resources hosted by the compute providers 1018-1022”.
a customer generates a virtual machine (VM) image associated with some metadata, e.g., size of the job (e.g., in cycles). The customer can specify in a user interface constraints associated with the completion of that job, which can include budget (dollars), and/or deadline (date). In some embodiments, this information can all be associated and/or embedded in the VM image.”
¶ 79, “Process 1100 begins…with receiving a request for a compute task by a cloud compute marketplace system… conditions for the execution of the task are identified… Once any conditions constraining execution have been identified, the compute task can be partitioned at 1106 into a plurality of sub-tasks… an optimal distribution of sub-tasks is determined based on the identified constraints for execution. Optimal in a cloud compute marketplace can include at a minimum, any execution that meets any consumer specified parameters (e.g., price, timing, confidence level, etc.) any compute provider requirements (size, availability, execution format, etc.) while providing for operational costs of the cloud compute marketplace”.
¶ 210, “a consumer submits a new job request, the job request include the compute task the clients wishes to be executed as a job…the exchange analyzes the job submitted as part of the job request to produce job specification constraints… the consumer may identify a maximum cost that must be met (i.e. not exceed) before execution can begin. In addition or in some examples instead of customer identification of constraints, the job specification constraints can be extrapolated by the exchange from the consumer-provided job request and/or from performance data associated with the job… the exchange determines a candidate set R={R1 , ... , Rn} of provider resources capable of executing the job based on information associated with resource providers.”
Therefore, a job or a cloud computer task submitted by a consumer is a hosting request for hosting a computational-resources-consuming entity transmitted to exchange system. 

Appellants argue:
H.	The Examiner cites the same paragraphs cited with respect to the second portion of the second element of claim 1 for the final portion of the second element of claim 1 "transmits a hosting request for hosting a computational-resources-consuming entity.'' Here again, the Examiner refers to "compute task submission." which does not appear to be a hosting request. A request for computation of a task does not in any way, imply that to compute the task, a resource-provider computing facility hosts virtual machines on behalf of a resource-consumer computing facility. In many cases, a resource-provider computing facility may simply call a local resource-provider-computing-facility routine or a local resource-provider-computing-facility program to execute a requested task. Thus, the Examiner is failed to point to a teaching of the second element of claim 1, failing to point to a teaching of even a single portion of the three portions into which the Examiner partitioned the second element of claim one”. App. Br. 24.
Examiner’s Response:   
As shown in response to argument G above, a “compute task submission” is a hosting request. Claim 1 does not recite, “a resource-provider computing facility hosts virtual machines on behalf of a resource-consumer computing facility”. Nevertheless, a request for computation of a task in Moorthi specifically follows by identifying a resource-provider computing facility that can host virtual machines on behalf of a resource-consumer computing facility because, a consumer submits a request as a virtual machine image and a provider is selected based on the virtual machine format that can be executed on the provider’s compute resources. The following with added emphasis is provided for evidence.
¶ 64, “The job can be submitted in a variety of formats. In one implementation, a customer generates a virtual machine (VM) image associated with some metadata, e.g., size of the job (e.g., in cycles). The customer can specify in a user interface constraints associated with the completion of that job, which can include budget (dollars), and/or 
¶ 56, “In addition to cost and availability information, providers typically specify an execution format for compute jobs. In some examples, the compute provider specifies submission of jobs in a virtual machine format that can be executed on the provider's compute resources… Clearing system 1002 can be configured to execute a translation process to convert a compute task and/or partitioned sub-tasks into a format suitable for any provider determined to be part of an optimal distribution”.
¶ 255, “A host providing compute resources can be configured to execute virtual machine technology, encapsulating each task within its own private virtual machine, to provide security and isolation. In one embodiment, the host itself may run virtual machines for each consumer or for each task. A nested virtual machine can be configured to take advantage of specific features of a host virtual machine in which it is nested. Further, nested virtual machines can be configured to utilize hardware acceleration to improve performance or may rely solely on the emulated hardware.

Appellants argue:
I.	“The Examiner asserts that paragraph 53-55 teach "an exchange marketplace includes an exchange engine 'where compute providers can register their resources and consumers can submit work in any known constraints of time, costs, and features, such that the work is automatically distributed in among the plurality of providers to meet the constraints.'" Paragraphs 53-55 of Moorthi do not teach that which the Examiner asserts that they teach… the phrase "exchange engine" nowhere occurs in Moorthi. Furthermore, there is no mention, anywhere in paragraphs 53-55 or in paragraphs 478-480 of a cloud-exchange system implemented on one or more physical computers, each including one or more processors and one or more memories”. App. Br. 25
Examiner’s response:
an automated resource-exchange system comprising… a cloud-exchange system that is implemented on one or more physical computers, each including one or more processors and one or more memories, includes a cloud-exchange engine.
In paragraphs 53-55, Moorthi describes components of the cloud marketplace 1000 as illustrated in FIG. 10. The cloud marketplace 1000 clearly includes “a central computer system, e.g., clearing system 1002, which houses the cloud compute exchange”. Evidently, a computer system includes at least one physical computer including one processor and one memory. The following with added emphasis is provided as evidence: 
¶12, “According to one aspect provided is a system [e.g., clearing system 1002] for executing cloud compute jobs. The system comprises at least one processor operatively connected to a memory for executing system components, a communication component configured to receive a request [from consumer] to execute a computer based task, a constraint component configured to identify any condition constraining the completion of the computer based task, a partition component configured to partition the computer based task into one or more sub-tasks, an allocation component configured to assign the one or more sub-tasks to one or more of a plurality of compute providers, wherein the allocation component is further configured to determine the assignment of the one or more sub-tasks based on at least resource availability and any translation cost associated with each compute provider, wherein at least one of the plurality of compute providers provides a different execution format associated with execution of a compute task, a distribution component configured to distribute each sub-task to a respective compute provider for execution, and wherein the communication component is further configured to provide access to any executed portion of the executed task, wherein the computer based task is executed within the any defined condition.”
¶ 460, “Various embodiments according to the present invention may be implemented on one or more specially programmed computer systems, including for example FIG. 10 clearing system 1002. These computer systems may be, for example, general-purpose computers such as those based on Intel PENTIUM-type processor, Motorola PowerPC, AMD Athlon or Turion, Sun UltraSPARC, Hewlett-Packard PARISC processors, or any other type of processor, including multi-core processors. It should be appreciated that one or more of any type computer system may be used to facilitate optimization and/or distribution of a cloud compute task according to various embodiments of the invention. Further, the system may be located on a single computer or may be distributed among a plurality of computers attached by a communications network”.  
Therefore, the cloud-exchange system shown as clearing system 1002 in FIG. 10 includes at least one physical computer including one processor and one memory.
The clearing system 1002 as shown in in FIG. 10 is also called exchange for receiving a consumer generated job/virtual machine image as described in ¶ 64 and distributing the received job to providers optimally as described in ¶ 256. The following with added emphasis is provided as evidence: 
¶ 201, “According to various aspects cloud compute marketplaces can incorporate a number of real-world components and involves a number of actors accessing the various components. In some embodiments, the teachings discussed herein are intended to encompass at least some of the following components and/or actors: an exchange, also referred to as a clearing system, to facilitate purchase, assignment, clearing, transfer and tracking of resources made available in a public or private cloud among a plurality of resource consumers and resource providers; a resource consumer, also referred to as a consumer, whether the consumer is human or a computer system, that submits jobs to the exchange-a typical consumer uses resources offered through the exchange or otherwise to execute jobs; a resource provider (also referred to as a provider) can be an agent that offers resources for use by and sale to consumers-the resources available from a provider may be offered for sale by a human or automatically by a computer system( s) and can be sold directly to consumer, via the exchange, or through another connection; and resource ( also referred to as a compute resource) which can be any physical or virtual system, service, or process offered for use, individually or in bulk on the public Internet or in a private computing environment. 
Therefore, the clearing system 1002 as shown in in FIG. 10 is an exchange system that includes at least a component or a cloud-exchange engine as disclosed in ¶ 12 for “facilitat[ing] purchase, assignment, clearing, transfer and tracking of resources made available in a public or private cloud among a plurality of resource consumers and resource providers”. 
In paragraphs 478-480, Moorthi further describes how the exchange system provides program to consumers “to perform cloud compute requests and/or functions according to various embodiments of the present invention” and to providers “to register cloud compute resources…with the marketplace. The provider may designate their resources as public or private or both. The provider may establish limits on the type of compute task that may be execute on the provider's resources”. 

Appellants argue:
J.	“In order to point to a teaching or suggestion of this portion of the third element of claim 1, the Examiner would need to point to a passage or passages in Moorthi that describe a process in which multiple hosting requests are received and in which, for each of the received hosting requests, a set of one or more candidate resource-provider computing facilities is determined. None of the passages even refer to hosting requests. None of the passages refer to sets of one or more candidate resource-provider computing facilities. Nothing in Moorthi teaches or suggests carrying out any operation for each of multiple hosting requests.” App. Br. 26.
Examiner response:
There are many paragraphs in Moorthi for disclosing receiving multiple hosting requests by clearing or exchange system as noted above. For example, in ¶ 53, compute 
There are also many paragraphs in Moorthi for disclosing identifying providers based on their prices and conditions and matching them with the hosting requests or job submitted by the consumers. For example in ¶ 254, any attributes for providers and the providers’ resources such as “pricing information, availability, execution format, reliability, among other options” are obtained. In ¶ 229, “the exchange optionally discovers attributes (e.g., capacity, availability, and reliability) and… the exchange and provider agree on a pricing scheme”. In ¶ 210, the exchange selects a candidate set of providers for hosting the consumer submitted job based on “whatever condition(s) the consumer wishes to impose on the execution of the job” such as “a maximum cost that must be met (i.e. not exceed) before execution can begin” and in ¶ 256, the exchange identifies an optimal set of providers for hosting/executing a consumer submitted job based on “any execution that meets any consumer specified parameters (e.g., price, timing, confidence level, etc.), any compute provider requirements (size, availability, execution format, etc.) while providing for operational costs of the cloud compute marketplace”.

Appellants argue:
K.	It appears that the Examiner is essentially offering the Examiner's own definition of a phrase used in claim 1 of the current application based on words extracted from the above-quoted sentence from Moorthi that is included in a paragraph that is unrelated to prices for hosting fees. This is not a legitimate approach to interpreting claim language. In essence, the Examiner is attempting to define the meanings of phrases used in the each of the candidate resource-provider computing facilities.” Emphasis original. App. Br. 27.
Examiner response:
As noted above, claims of the instant application are examined based on the broadest reasonable interpretation consistent with the specification. The meaning given to the terms in the claims are also consistent with the ordinary and customary meaning of the terms because Appellants neither provided their Lexicography nor disavowed or disclaimed the full scope of the claim terms in the specification.
Claim 1 simply recites determines a hosting fee for each candidate resource-provider computing facility for each received hosting request.
A hosting fee based on the claim language is a fee for hosting each received hosting request. 
As noted above, the clearing or exchange system receives a hosting request or a virtual machine image submitted by a consumer. The clearing or exchange system also receives or obtain providers attributes including pricing information. ¶ 152 provides an example for pricing information: “[a]ll major providers currently report prices in $/instance-hr. For example, 1 "Small" Amazon EC2 single-CPU instance costs $0.085/hr. The smallest Rackspace instance is $0.015/hr. To normalize across 
¶ 64, “a customer generates a virtual machine (VM) image associated with some metadata, e.g., size of the job (e.g., in cycles). The customer can specify in a user interface constraints associated with the completion of that job, which can include budget (dollars), and/or deadline (date). In some embodiments, this information can all be associated and/or embedded in the VM image.”
¶ 56, “The optimal distribution [of the submitted job] determination can be computed using real-time information obtained or received from a plurality of compute providers, e.g., 1018-1022 over a communication network 1006. The compute providers typically provide information on, for example, available compute resources, cost, and availability. The provided information can be used by the clearing system 1002 to optimally allocate partitioned cloud compute tasks and/or partitioned sub-tasks to the compute resources hosted by the compute providers 1018-1022. In addition to cost and availability information, providers typically specify an execution format for compute jobs. In some examples, the compute provider specifies submission of jobs in a virtual machine format that can be executed on the provider's compute resources.”
¶ 82, “a cloud compute market place can be configured to execute a pricing engine configured to generate pricing for compute resources that can be provided to consumers in advance, upon submission of a request, and/or on demand. In some embodiments, a pricing engine is comprised of software executed on hardware to components. In one example, the pricing engine is configured to generate a price for compute resources based on a reverse auction model. Further, the pricing engine can be configured to provide for an efficient distribution of work. In one example, the pricing engine computes, based on the size of the input job and the knowledge it has about available resources and their individual pricing, a partition of the input job that satisfies consumer constraints while maximizing provider revenue.
¶¶ 83-87, “According to one embodiment, the basic idea of the pricing engine model can be represented with a chart. Shown in FIG. 12 is an example supply curve graph 1200 illustrating available providers 1202 at a given job size. As shown, for a given job size, a point (x, y) represents a job being completed for cost=x 1210 and duration=y 1212. Consumer deadline 1204 and budget requirements 1206 appear as horizontal and vertical lines. Provider combinations appear in the chart as a "supply curve" 1208… The shaded area represents suppliers that meet customer demand”. 
¶ 90, “According to one embodiment, the system is configured to access cloud compute providers to obtain real-time pricing information. One example of provider rates and pricing strategy includes Amazon's spot instance pricing service. Integrating with cloud providers may require that they support some programmatic access to price and available capacity information”.
¶ 91, “A customer 1320 interacts with a cloud compute market places. The customer can access a user interface over the web made available by a pricing system 1324. The pricing system generates and provides a consumer view 1326 to the customer through the user interface 1322. The user interface is configured to permit the customer to supply a compute job and any known or desired constraints 1301 for job completion. A pricing engine 1328 is configured to compute real-time pricing and sub-task breakdown at 1302. The pricing engine makes the determination of pricing and availability based on real-time data received from compute providers connected to the pricing system 1324. A provider manager 1330 can be configured to interact with compute providers, controlling registration of providers, maintaining real-time pricing and availability information, as well as tracking other information, including execution format, confidence level for task completion, etc. Pricing engine 1328 can access provider pricing and availability at 1302A. A request for pricing and availability can trigger provider manager to query 1302B individual providers to determine price/availability.”
include pricing information, availability, execution format, reliability, among other options. In one embodiment, the exchange can be configured to analyze the stored data to improve job analysis”. Emphasis added.
¶¶ 354-361, “Different providers offer similar resources for sale, typically with product and pricing models differentiated on a number of factors, including without limitation:…product types (compute, storage, services, etc.)…product granularity (are "bundles" offered for sets of resource attributes, or can custom configurations be created?)…location-dependent pricing…time-dependent pricing …demand-dependent pricing (e.g., Amazon's "spot" pricing)….lease-term (e.g., hourly, monthly, yearly)…up-front cost (e.g., Amazon's reserved instances)”
¶ 101-104, “Pricing Engine…configured to aggregate and manage demand and availability information for each cloud provider… given job constraints, configured to calculate satisfactory task breakdown across providers”.

Appellants argue:
L.	“in the rejection of claim 2, the Examiner provides the claim phrase "buy policy" as "any specify parameter, attribute. constrain condition or objective for managing a/an job/entity to a resource provider using an option model and using a 'reverse-auction model' necessitates transmitting a bid request/query to providers and receiving a bid response from them for computing 'a partition of the input job that satisfies computer constraints while maximizing provider revenue."' This definition makes no sense to Appellants' representative. It is simply a collection of phrases extracted from various passages in Moorthi, such as the phrase ''reverse-auction model." These phrases do not occur in the current application. The phrase ‘buy policy’ is well-described and well-illustrated in the current application, and it does not appear that the Examiner has read and understood the descriptions or reviewed the illustrations related to the phrase ‘buy policy.’ Similar comments apply to the Examiner's definitions of the claim phrases ‘one 
Examiner response:
Applicant did not provide any specific argument to be addressed except “[t]his definition makes no sense to Appellants' representative… [t]hese phrases do not occur in the current application… [t]he phrase ‘buy policy’ is well-described and well-illustrated in the current application”…. As noted above, claims of the instant application are examined based on the broadest reasonable interpretation consistent with the specification. The meaning given to the terms in the claims are also consistent with the ordinary and customary meaning of the terms because Appellants neither provided their Lexicography nor disavowed or disclaimed the full scope of the claim terms in the specification. 
Claim 2 recites:
The automated resource-exchange system of claim 1 wherein a resource-consumer computing facility includes, in a bid request for hosting one or more computational-resources-consuming entities, a buy policy that includes: one or more constraints; configuration parameters that include specifications of multiple computational resources for hosting the one or more computational-resources-consuming entities; and a search evaluation expression.
Based on the claim language a buy policy includes three elements: 
in a bid request for hosting one computational-resources-consuming entity, a resource-consumer computing facility includes a buy policy which includes 1-one constraint; 2- configuration parameters that include specifications of two computational resources for hosting the one computational-resources-consuming entity; and 3-a search evaluation expression. 

¶ 54, “The clearing system 1002 is configured to receive compute job requests from a plurality of cloud compute consumers, e.g., clients 1008-1012. Clients 1008-1012 can provide any known constraints for their cloud compute task, inputting for example, pricing, timing, desired provider, maximum costs, or other preferences establishing parameters for an optimal distribution of the cloud compute task. A client 1012 may create a compute job and specify its attributes on a host computer system. The terms job, task, sub-tasks, and job instance are used interchangeably herein to connote a cloud compute job and/or cloud compute job partitions that a client wishes to have executed by a cloud compute provider, except where the context dictates a more specific meaning.”
¶ 82, “According to one embodiment, a cloud compute market place can be configured to execute a pricing engine configured to generate pricing for compute resources that can be provided to consumers in advance, upon submission of a request, and/or on demand. In some embodiments, a pricing engine is comprised of software executed on hardware to components. In one example, the pricing engine is configured to generate a price for compute resources based on a reverse auction model. Further, the pricing engine can be configured to provide for an efficient distribution of work. In one example, the pricing engine computes, based on the size of the input job and the knowledge it has about available resources and their individual pricing, a 
¶ 91, “A request for pricing and availability can trigger provider manager to query 1302B individual providers to determine price/availability. Provider manager 1330 can include provider API translation 1331 configured to manage communication channels with compute providers”.
¶ 210, “a consumer submits a new job request, the job request include the compute task the clients wishes to be executed as a job. At 2304, the exchange analyzes the job submitted as part of the job request to produce job specification constraints. The job specification constraints can identify whatever condition(s) the consumer wishes to impose on the execution of the job. For example, the consumer may identify a maximum cost that must be met (i.e. not exceed) before execution can begin. In addition or in some examples instead of customer identification of constraints, the job specification constraints can be extrapolated by the exchange from the consumer-provided job request and/or from performance data associated with the job. Job analysis at 2304 can be configured to invoke other processes for analyzing a given job. In one example, process 600 can be executed, in whole or in part, as part of 2304. At 2306, the exchange determines a candidate set R= {R1, Rn} of provider resources capable of executing the job based on information associated with resource providers… the exchange calculates an allocation schedule of provider resources R. The allocation schedule matches the submitted job and/or partitions of the submitted job to resources that execute the submitted job… a resource provider can be configured to require reservation of resources in order to guarantee execution at a given price or any other known constraint.”
¶ 211,“the exchange accesses any monitoring and/or any information obtained from analyzing the job and computes job constraints that are sufficiently defined to perform a job allocation…the exchange determines candidate providers based on the determination of the job allocation”.
Optimal allocation in a cloud compute marketplace can include at a minimum, any execution that meets any consumer specified parameters (e.g., price, timing, confidence level, etc.), any compute provider requirements (size, availability, execution format, etc.) while providing for operational costs of the cloud compute marketplace.”

Appellants argue:
M.	“Claim 3, which contains explicit language with regard to a fixed hosting fee and an estimated hosting fee, is rejected based on a rather generic phrase in Moorthi related to estimating costs for resources to be consumed by the consumer submitted jobs/entity. The phrase does not even remotely suggest two different types of hosting fees. App. Br. 30.
Examiner response:
Claim 3 recites: 
The automated resource-exchange system of claim 1, wherein the hosting fee is one of: a fixed fee for hosting one or more computational-resources-consuming entities; and an estimated fee for hosting one or more computational-resources-consuming entities. 
As can be seen, the claim requires one of a fixed fee and an estimated fee. Moorthi explicitly teaches that marketplace receives a consumer submitted job/entity and generates an estimated cost for the submitted job/entity: ¶¶ 67-72, “Described are some examples of jobs and system responses to a customer:…budget specified: system estimates soonest deadline…deadline specified: system estimates lowest cost… both specified: system estimates feasibility neither specified: system estimates cheapest and/or soonest…fixed-size bills based on fully completed task (if the user cancels after 
The following with added emphasis is provided for evidence:
¶ 147, “the pricing engine is responsible for producing a price and time estimate for an input job, by performing an example process for generating a job estimate. The example process can include the acts of computing a partition of the job into multiple subtasks, assigning each subtask to a backend provider (or set of providers), such that the total time to complete the job and the associated cost are computed to be within customer constraints.
¶ 382, “In one embodiment, providers furnish specifications of attribute quantities included with each resource at a given price. In another embodiment, the exchange can be configured to query a provider to determine specifications of attribute quantities included with each resource at a given price.”
¶ 448, “In one embodiment of the invention, the exchange advertises capacity from one or more providers to one or more potential consumers. A consumer submits a job request (e.g., as in process 100) to the exchange, which calculates an efficient assignment of resources and a set of n providers, P0 through Pn- 1 that can be used to satisfy the request. The resources are provisioned at each provider and the fee Fi, at each provider Pi plus a commission Ci is charged to the consumer.” 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/MOHSEN ALMANI/
Primary Examiner, Art Unit 2159


Conferees:

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169                                                                                                                                                                                                        

/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.